Each party to the litigation claims title through tax forfeiture and the land Commissioner's deed. J. Ivy Beard, in 1930, purchased from the State and paid taxes through 1934, but defaulted in 1935. The property was again sold to the State. In 1941 W. J. and N.J. Devore procured deed from the Land Commissioner. At that time the State's suit under Act 119 of 1935 was pending, and in March the confirmation decree was rendered. Within a year (9 of Act 119) Beard intervened, alleging invalidity of the State's title under the sale through which the Devores claimed. Beard tendered taxes, penalties, costs, and interests, including accrued taxes.
In its decree in favor of Beard the Court found that the County Clerk failed, in respect of the record in which delinquent lands were described, to affix his certificate showing publication of notice of sale, the newspaper in which published, and the dates and number of publications — hence the sale for 1935 taxes was voidable.
Appellants contend that Act 282 of 1935 repealed 1, 4, 5, and 6 of Act 16 of the Extraordinary Session of August, 1933, with the result that the provision of Act 16 directing the County Clerk to certify to the statutory essentials heretofore referred to was dispensed with. They agree that the only question to be determined is whether 5 of Act 16 was repealed.
The expressed language of Act 282 is that the sections were amended — not repealed. The opinion on rehearing in Cecil v. Tisher and Friend, 206 Ark. 962, at page 970, 178 S.W.2d 655, presents this Court's answer and is adverse to the contentions here made. See also Standard Securities Company v. Republic Mining 
Manufacturing Company, 207 Ark. 335, 180 S.W.2d 575.
Affirmed. *Page 478